       Case 1:19-cv-03777-CM-BCM Document 67 Filed 01/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             1/21/2021
 TED AMLEY,
                Plaintiff,                               19-CV-3777 (CM) (BCM)
         -against-                                       ORDER
 SUMITOMO MITSUI BANKING
 CORPORATION,
                Defendant.

BARBARA MOSES, United States Magistrate Judge.

       Defendant has moved for an order compelling non-party Dr. Margaret Mei, one of

plaintiff's treating physicians, to comply with a subpoena duces tecum first served on her on

September 23, 2020 (Dkt. Nos. 61-63), seeking plaintiff's medical records. By Order dated January

6, 2021 (Dkt. No. 65), the Court instructed defendant to serve its motion papers, along with the

January 6 Order, on Dr. Mei, and file proof of service of the same. Id. The January 6 Order

instructed Dr. Mei that her deadline to oppose the motion to compel was three (3) business days

after service was effected on her. Id.

       On January 19, 2021, defendant filed an affidavit of service attesting that the January 6

Order and defendants' motion papers were served on Dr. Mei on January 11, 2021. (Dkt. No. 66.)

Accordingly, Dr. Mei's opposition was due on January 14, 2021. Dr. Mei has failed to respond to

the motion. Further, having reviewed the subpoena – as well as the accompanying HIPAA

authorization, signed by plaintiff – the Court finds that the documents described on Schedule A

thereto are within the scope of Fed. R. Civ. P. 26(b)(2) and, to the extent dated on or after January

1, 2016, should have been produced.

       Accordingly, it is hereby ORDERED that defendant's motion (Dkt. No. 61) to compel Dr.

Mei to comply with its subpoena is GRANTED. Defendant shall promptly serve this Order on Dr.

Mei and file proof of service of the same. Dr. Mei shall produce the documents sought by

                                                 1
       Case 1:19-cv-03777-CM-BCM Document 67 Filed 01/21/21 Page 2 of 2




defendant's subpoena, to the extent dated on or after January 1, 2016, within two weeks (14 days)

of the date on which she is served with a copy of this Order. Failure to comply with this Order

may result in a significant sanctions. Among other things, the Court "may hold in contempt

a person who, having been served, fails without adequate excuse to obey the subpoena or any

order related to it." Fed. R. Civ. P. 45(g).

       The Clerk of Court is respectfully directed to close the motion at Dkt. No. 61.

Dated: New York, New York
       January 21, 2021                        SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge




                                                 2
